





SECURITY AGREEMENT




This SECURITY AGREEMENT, dated as of September 27, 2012 (this “Security
Agreement”) is entered into by and among HII Technologies, Inc., a Delaware
corporation and its wholly-owned subsidiary, Apache Energy Services, LLC, a
Nevada limited liability company (collectively, “Obligor”) and Brett Mulliniks
and Billy Cox (collectively, the “Secured Parties”) under the Securities
Purchase Agreement (defined below).

W I T N E S S E T H

WHEREAS, Obligor and the Secured Parties are parties to that certain Securities
Purchase Agreement, dated as of September __, 2012 by and among Obligor and
Secured Parties (the “Securities Purchase Agreement”), pursuant to which the
Obligor issued those certain 5% Subordinated Secured Promissory Notes to each of
the Secured Parties  (the “Notes”);

WHEREAS, the parties hereto acknowledge that the obligations evidenced by the
Notes shall be secured by a security interest in the collateral described below
subject only to the security interest of Crestmark Commercial Capital Lending
LLC;




WHEREAS, in order to induce the Secured Parties to accept the Notes as partial
consideration under the terms of the Securities Purchase Agreement, the Obligor
agreed to execute and deliver to the Secured Parties this Security Agreement for
the benefit of the Secured Parties and to grant to them a security interest in
certain assets of the Obligor to secure the prompt payment, performance, and
discharge in full of the Obligor’s obligations under the Notes  (as defined
below).




NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  Terms used but not otherwise defined
in this Agreement that are defined in Article 9 of the UCC (such as “general
intangibles” and “proceeds”) shall have the respective meanings given such terms
in Article 9 of the UCC.





--------------------------------------------------------------------------------



(a)

“Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

(i)

All membership interest of HII Technologies, Inc. in Apache Energy Services,
LLC;

(ii)

All assets of any description, tangible or intangible used in connection with
the operations of the Apache Energy Services, LLC subsidiary of HII
Technologies, Inc., including but not limited to licenses, contract rights,
customer lists, policies and procedures, intellectual property rights, goodwill,
trademarks and trade names, service marks, trade styles, trade names, patents,
patent applications, copyrights, deposit accounts, documents, instruments and
chattel paper, files, records, books of account, business papers, computer
programs and income tax refunds; and

(iii)

All accounts receivable of the Obligor related to Apache Energy Services, LLC
including but not limited to all insurance proceeds, and rights to refunds or
indemnification whatsoever owing, together with all instruments, all documents
of title representing any of the foregoing.

(iv)

All contract rights under any Master Services Agreements, past, present and
future between Apache Energy Services, LLC and any third parties

(v)

The proceeds of the assets described in subsections (i) through (iv), above.

(b)

“Obligations” means all of the Obligor’s obligations under this Agreement and
the Notes in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Parties as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

(c)

“UCC” means the Uniform Commercial Code, as currently in effect in the State of
Texas.

2.

Grant of Security Interest.  As an inducement for the Secured Parties to accept
the Notes as partial consideration under the terms of the Securities Purchase
Agreement, the Obligor agreed to execute and deliver to the Secured Parties this
Security Agreement for the benefit of the Secured Parties and to grant to them a
security interest in certain assets of the Obligor to secure the prompt payment,
performance, and discharge in full of the Obligor’s obligations under the Notes.
Obligor hereby, unconditionally and irrevocably, pledges, grants and
hypothecates to the Secured Parties a continuing security interest in, a first
lien upon, and a right of set-off





2







--------------------------------------------------------------------------------

against all of Obligor’s right, title, and interest of whatsoever kind and
nature in and to the Collateral (the “Security Interest”).

3.

Representations Warranties Covenants and Agreements of the Obligor.  Obligor
represents and warrants to, and covenants and agrees with, the Secured Parties
as follows:

(a)

Obligor has the requisite corporate power and authority to enter into this
Agreement and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by Obligor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of Obligor and no further action is required by the Obligor.

(b)

Obligor represents and warrants that it has no place of business or offices
where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;

(c)

Obligor is the sole owner of the Collateral (except for non-exclusive licenses
granted by Obligor in the ordinary course of business), free and clear of any
liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the Collateral.
 There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Parties pursuant to this Agreement) covering
or affecting any of the Collateral.  So long as this Agreement shall be in
effect, the Obligor shall not execute and shall not knowingly permit to be on
file in any such office or agency any such financing statement or other document
or instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of this Agreement).

(d)

No part of the Collateral has been judged invalid or unenforceable.  No written
claim has been received that any Collateral or Obligor’s use of any Collateral
violates the rights of any third Parties.  There has been no adverse decision to
Obligor’s claim of ownership rights in or exclusive rights to use the Collateral
in any jurisdiction or to the Obligor’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of any Obligor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.

(e)

Obligor shall at all times maintain its books of account and records relating to
the Collateral at its principal place of business and its Collateral at the
locations set forth on Schedule A attached hereto and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Secured Parties at least 30 days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Parties
valid, perfected and continuing first priority liens in the Collateral.





3







--------------------------------------------------------------------------------



(f)

This Agreement creates in favor of the Secured Parties a valid security interest
in the Collateral securing the payment and performance of the Obligations and,
upon making the filings described in the immediately following sentence, a
perfected security interest in such Collateral.  Except for the filing of
financing statements on Form UCC-I under the UCC with the jurisdictions
indicated on Schedule B, attached hereto, no authorization or approval of or
filing with or notice to any governmental authority or regulatory body is
required either (i) for the grant by any Obligor of, or the effectiveness of,
the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by such Obligor or (ii) for the perfection of or
exercise by the Secured Parties of their rights and remedies hereunder.

(g)

On the date of execution of this Agreement, Obligor will deliver to the Secured
Parties one or more executed UCC financing statements on Form UCC-1 under the
UCC with respect to the Security Interest for filing with the jurisdictions
indicated on Schedule B, attached hereto and in such other jurisdictions as may
be requested by the Secured Parties.

(h)

The execution, delivery, and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which such Obligor is a party or by which such Obligor is bound.  No consent
(including, without limitation, from stockholders or creditors of any Obligor)
is required for any Obligor to enter into and perform its obligations hereunder.

(i)

Obligor shall at all times maintain the liens and Security Interest provided for
hereunder as valid and perfected liens and security interests in the Collateral
in favor of the Secured Parties until this Agreement and the Security Interest
hereunder shall be terminated pursuant to Section 12 hereof.  Obligor hereby
agrees to defend the same against any and all persons.  Such Obligor shall
safeguard and protect all Collateral for the account of the Secured Parties.  At
the request of the Secured Parties, the Obligor will sign and deliver to the
Secured Parties at any time or from time to time one or more financing
statements pursuant to the UCC (or any other applicable statute) in form
reasonably satisfactory to the Secured Parties and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the Secured
Parties to be, necessary or desirable to effect the rights and obligations
provided for herein.  Without limiting the generality of the foregoing, such
Obligor shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interest hereunder, and the Obligor shall obtain and
furnish to the Secured Parties from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

(j)

Obligor will not transfer, pledge, hypothecate, encumber, license (except for
non-exclusive licenses granted by such Obligor in the ordinary course of
business), sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Parties.

(k)

Obligor shall keep and preserve the Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.





4







--------------------------------------------------------------------------------



(l)

Obligor shall, within ten (10) days of obtaining knowledge thereof, advise the
Secured Parties promptly, in sufficient detail, of any substantial change in the
Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Parties’
security interest therein.

(m)

Obligor shall promptly execute and deliver to the Secured Parties such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Parties may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral.

(n)

 Obligor shall permit the Secured Parties and their representatives and agents
to inspect the Collateral at any time, and to make copies of records pertaining
to the Collateral as may be requested by the Secured Parties from time to time.

(o)

Obligor will take all steps reasonably necessary to diligently pursue and seek
to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.

(p)

Obligor shall promptly notify the Secured Parties in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Obligor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

(q)

All information heretofore, herein or hereafter supplied to the Secured Parties
by or on behalf of the Obligor with respect to the Collateral is accurate and
complete in all material respects as of the date furnished.

4.

Defaults.  The following events shall be “Events of Default”:

(a)

The occurrence of an Event of Default (as defined in the Notes) under the Notes;

(b)

Any representation or warranty of any Obligor in this Agreement shall prove to
have been incorrect in any material respect when made; and

(c)

The failure by Obligor to observe or perform any of its obligations hereunder or
the Notes, for five (5) days after receipt by Obligor of notice of such failure
from the Secured Parties.

5.

Duty To Hold In Trust.  Upon the occurrence of any Event of Default and at any
time thereafter, Obligor shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties for application to the
satisfaction of the Obligations.





5







--------------------------------------------------------------------------------



6.

Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default
and at any time thereafter, the Secured Parties shall have the right to exercise
all of the remedies conferred hereunder and under the Notes, and the Secured
Parties shall have all the rights and remedies of a secured Parties under the
UCC and/or any other applicable law (including the Uniform Commercial Code of
any jurisdiction in which any Collateral is then located).  Without limitation,
the Secured Parties shall have the following rights and powers:

(a)

The Secured Parties shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligor shall assemble the Collateral and make it
available to the Secured Parties at places which the Secured Parties shall
reasonably select, whether at the Obligor’s premises or elsewhere, and make
available to the Secured Parties, without rent, all of the Obligor’s respective
premises and facilities for the purpose of the Secured Parties taking possession
of, removing or putting the Collateral in saleable or disposable form.

(b)

The Secured Parties shall have the right to operate the business of the Obligor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Obligor or right of
redemption of the Obligor, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Parties
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Obligor, which are hereby waived
and released.

7.

Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Parties
shall pay to the Obligor any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties is legally entitled, such Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 11% per annum or such lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency.  To the extent permitted by applicable law, such
Obligor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of the Secured Parties.





6







--------------------------------------------------------------------------------



8.

Costs and Expenses.  The Obligor agree to pay all out-of-pocket fees, costs, and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements, continuation statements, partial
releases and/or termination statements related thereto or any expenses of any
searches reasonably required by the Secured Parties.  The Obligor shall also pay
all other claims and charges which in the reasonable opinion of the Secured
Parties might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein.  The Obligor will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts’ and agents,
which the Secured Parties may incur in connection with (i) the enforcement of
this Agreement, (ii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Notes.  Until
so paid, any fees payable hereunder shall be added to the principal amount of
the Notes and shall bear interest at the Default Rate.

9.

Responsibility for Collateral.  Obligor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.

10.

Security Interest Absolute.  All rights of the Secured Parties and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner, or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes, the Transaction Documents or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Parties to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby.  Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy.  Each Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance.  In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any Parties
other than the Secured Parties, then, in any such event, the Obligor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  The Obligor waives all
right to require the Secured Parties to proceed against any other person or to
apply any Collateral which the Secured Parties may hold at any time, or to





7







--------------------------------------------------------------------------------

marshal assets, or to pursue any other remedy.  The Obligor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

11.

Subordination.  The parties expressly acknowledge and agree that Note and the
Obligations are subject to the terms of a Subordination Agreement with Crestmark
Commercial Capital Lending LLC.   




12.

Term of Agreement.  This Agreement and the Security Interest shall terminate on
the date on which all payments under the Notes have been made in full and all
other Obligations have been paid or discharged.  Upon such termination, the
Secured Parties, at the request and at the expense of the Obligor, will join in
executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.

13.

Power of Attorney; Further Assurances.  The Obligor authorizes the Secured
Parties, and does hereby make, constitute and appoint it, and its respective
officers, agents, successors or assigns with full power of substitution, as each
Obligor’s true and lawful attorney-in-fact, with power, in its own name or in
the name of the Obligor, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any notes, checks, drafts, money orders, or
other instruments of payment (including payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Parties; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Parties, and at the Obligor’ expense, at any time, or from time
to time, all acts and things which the Secured Parties deems necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein in order to effect the intent of this Agreement, the Notes and
the Transaction Documents all as fully and effectually as the Obligor might or
could do; and each Obligor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof.  This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

(a)

On a continuing basis, Obligor will make, execute, acknowledge, deliver, file
and record, as the case may be, in the proper filing and recording places in any
jurisdiction, including, without limitation, the jurisdictions indicated on
Schedule B, attached hereto, all such instruments, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
the Secured Parties, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Parties the grant or perfection of a
security interest in all the Collateral.

(b)

Obligor hereby irrevocably appoints the Secured Parties as its attorney-in-fact,
with full authority in the place and stead of the Obligor and in the name of the
Obligor,





8







--------------------------------------------------------------------------------

from time to time in the Secured Parties’ discretion, to take any action and to
execute any instrument which the Secured Parties may deem necessary or advisable
to accomplish the purposes of this Agreement, including the filing, in its sole
discretion, of one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of the Obligor
where permitted by law.

14.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile, upon receipt of proof of sending thereof, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:

If to Obligor:

Apache Energy Services, LLC

9112 Camp Bowie West, Suite 210

Fort Worth Texas 76116

Attention: Manager

Facsimile No.:  




HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:  Matthew C. Flemming

Facsimile No:




If to Secured Parties:

At the address set forth opposite their name on the signature page




15.

Other Security.  To the extent that the Obligations are now or hereafter secured
by property other than the Collateral or by the guarantee, endorsement or
property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.

16.

Miscellaneous.

(a)

No course of dealing between the Obligor and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b)

All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.





9







--------------------------------------------------------------------------------



(c)

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement may be modified or
amended except by a written agreement specifically referring to this Agreement
and signed by the parties hereto.

(d)

In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e)

No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the Parties giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.

(f)

This Agreement shall be binding upon and inure to the benefit of each Parties
hereto and its successors and assigns.

(g)

Each Parties shall take such further action and execute and deliver such further
documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h)

This Agreement shall be construed in accordance with the laws of the State of
Texas except to the extent the validity, perfection or enforcement of a security
interest hereunder in respect of any particular Collateral which are governed by
a jurisdiction other than the State of Texas in which case such law shall
govern.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of any Texas State or United States Federal court sitting in Harris
County, Texas over any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such Texas
State or Federal court.  The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other inner provided by law.
 The parties hereto further waive any objection to venue in the State of Texas
and any objection to an action or proceeding in the State of Texas, on the basis
of forum non convenient.

(i)

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS





10







--------------------------------------------------------------------------------

AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTIES HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTIES TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH PARTIES HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTIES WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTIES FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT SUCH PARTIES KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY
TRIAL FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(j)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement in the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the Parties executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

************











11







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

OBLIGOR:




HII TECHNOLOGIES, INC.







By: /s/Matthew C. Flemming

Name: Matthew C. Flemming

Title: President




APACHE ENERGY SERVICES, LLC







By: Brent Mulliniks

Name: Brent Mulliniks

Title: Member




SECURED PARTIES:







/s/ Brent Mulliniks

Brent Mulliniks

Address:




/s/ Billy Cox

Billy Cox

Address:














12







--------------------------------------------------------------------------------







SCHEDULE A




Principal Place of Business of the Obligor:













Locations Where Collateral is Located or Stored:








--------------------------------------------------------------------------------

SCHEDULE B




Jurisdictions:





 











14





